Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 3-11 and 13-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “measure a first temperature correction spectrum by driving the light source array based on a first driving condition; induce a temperature change of the light source array by changing the first driving condition to a second driving condition; measure a second temperature correction spectrum by driving the light source array based on the second driving condition; obtain a light source temperature drift vector by analyzing the first temperature correction spectrum and the second measure, using the light source array and the photodetector, an analysis spectrum by using the light source array and the photodetector; and adjust the measured analysis spectrum to reduce an effect of the temperature change of the light source array by using the obtained light source temperature drift vector” along with all other limitations of the claim. 
As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “measuring a first temperature correction spectrum by driving the light source based on a first driving condition; inducing a temperature change of the light 
measuring an analysis spectrum of the object; and adjusting the measured analysis spectrum to reduce an effect of the temperature change of the light source by using the obtained light source temperature drift vector” along with all other limitations of the claim. 

As to claim 21, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a plurality of temperature correction spectra based on a temperature change of the light source array; obtain a light source temperature drift vector by analyzing the measured plurality of temperature correction spectra; update a concentration estimation model by using the obtained light source temperature drift vector; measure, using the light source array and the photodetector, an analysis spectrum; and estimate the concentration of the analyte by using the updated concentration estimation model and the measured analysis spectrum” along with all other limitations of the claim. 
As to claim 32, the prior arts alone or in combination fail to disclose the claimed limitations such as, “obtaining a light source temperature drift vector by analyzing the measured plurality of temperature correction spectra; updating a concentration estimation model by using the obtained light source temperature drift vector; measuring an analysis spectrum of the object; and estimating the concentration of the analyte by using the updated concentration estimation model and the measured analysis spectrum” along with all other limitations of the claim. 
As to claim 43, the prior arts alone or in combination fail to disclose the claimed limitations such as, “temperature correction spectra based on a temperature change of the light source; identify a light source temperature drift vector based on the temperature correction spectra; update a blood glucose level estimation model based on the light source temperature drift vector; measure, using the light source and the photodetector, an analysis spectrum; identify the blood glucose level of the user based on the analysis spectrum and the updated blood glucose level estimation model; and control the display to display the blood glucose level of the user” along with all other limitations of the claim. 




 

Claims 3-10, 13-20, 22-31 and 33-42 and are allowable due to their dependencies. 
The closest references, Hanna (US 6002990 A) and Csutak (US 20090180101 A1)alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             /MD M RAHMAN/Primary Examiner, Art Unit 2886